Silverman and Lynch, JJ.,
dissent in a memorandum by Silverman, J., as follows: The appeal is by defendants from an order denying defendants’ motion for an order of preclusion of proof of plaintiff’s intestate’s loss of earnings. We would reverse and grant the motion. Ordinarily the grant of denial of such an order would rest essentially in the sound discretion of the trial court. But in the present case, there have been repeated explicit judicial declarations by plaintiff that no claim is made for lost earnings. (Cf. Richardson, Evidence [10th ed], Formal Judicial Admissions, § 216.) Such declarations were made in bills of particulars in July and October, 1977. On February 26, 1979 at a deposition of plaintiff administrator, when inquiry was made about income tax returns, the statement was again made by plaintiff’s attorney that “there is no claim of lost earnings by the estate or of the wife.” Nevertheless, on September 16,1981, at a pretrial conference, the court permitted an amendment of the bill of particulars to include a claim of lost earnings and denied defendants’ motion to preclude such proof. Plaintiff should not be permitted to disregard such solemn formal assurances without some explanation of why the assurances were given and why plaintiff should be excused from them. In the absence of such an explanation, due respect for the seriousness of such formal statements *843by attorneys should lead either to holding the party to the statements or, at a minimum to some sanction by way of costs. It is not enough to say in effect that a lawyer’s solemn assurance is “no longer operative.”